UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Amendment No. 2) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-29219 VIKING INVESTMENTS GROUP, INC. F/K/A SINOCUBATE, INC. (Exact name of registrant as specified in its charter) Nevada 98-0199508 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 138 Pinxinguan Road, Suite 906 Shanghai, China (Address of principal executive offices) (Zip Code) +86 (21) 6034 0015 Issuer’s telephone number (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ Not Applicable APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock outstanding on November 1, 2011 was 18,484,559. EXPLANATORY NOTE “SinoCubate, Inc.,” “SinoCubate,” “we,” “us,” or “our,” “Successor” and the “Company” are references to the business of Viking Investments Group, Inc., a Nevada corporation formerly known as SinoCubate, Inc. On June 13, 2012, the Company changed its name from SinoCubate, Inc. to Viking Investments Group, Inc., and effective July 16, 2012, The Financial Industry Regulatory Authority (“FINRA”) approved this name change. The purpose of this Amendment No. 2 to the Company’s Quarterly Report on Form 10-Q/A (Amendment No.1) for the quarterly period ended September 30, 2011, is to correct an error in the previously reported items: long term investment, additional paid in capital, subscription received and equity. The effects of the Company’s previously issued consolidated financial statement as of September 30, 2011 are summarized as follows: Selected Consolidated Balance Sheet information as of September 30, 2011 Previously Reported Increase (Decrease) Restated $ $ $ Assets Long-term Investment ) Total Assets ) Stockholders’ Equity Additional Paid-in Capital Subscription Received ) Total Stockholders’ Equity ) Total Liabilities and Stockholders’ Equity ) The Company initially recorded its holdings of the China Wood Shares (defined hereinafter) at its fair value of $5,065,838 at the date of the transaction, and the Company relied upon Viking Nevis’s (defined hereinafter) Guaranty and Repurchase Agreement (defined hereinafter) to determine the value of China Wood Shares, in which Viking Nevis, on April 11, 2012, guaranteed that the price per share of the China Wood Shares that it had previously sold to the Company in consideration of the Company issuing Viking Nevis 14,481,420 shares of Company common stock, would not be less than $4.50 per share and agreed to repurchase the China Wood Shares by tendering shares of common stock of the Company owned by Viking Nevis to the Company if the 45-day volume weighted average price (“VWAP”) of the China Wood Shares was equal to or less than US$4.00 per share. Accordingly, the Company valued the China Wood Shares at $4.00/share and an impairment loss of $2,798,586 was recognized in the Company’s previously issued consolidated financial statements for the year ended December 31, 2011. During the three month period ended June 30, 2013, the Company re-visited the accounting treatment for the above transactions, and determined that the exchange of China Wood Shares was a nonmonetary transaction and, therefore, should be accounted under ASC 845, “Nonmonetary Transactions.” The Company further determined that the exchange of shares had no commercial substance due to the fact that the Company’s future cash flows were not expected to significantly change as a result of the exchange of the shares. Therefore, the Company has now recorded the value of the China Wood Shares at their carrying value on the transaction date, and the excess of the fair value of purchase consideration over the assets purchased has been charged to additional paid in capital. On December 31, 2011, the China Wood Shares were fully impaired and charged to the income statements. 2 SINOCUBATE, INC. (A Development Stage Company) Form 10-Q/A PART I – FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets (Unaudited) (Restated) F-1 Consolidated Statement of Operations and Comprehensive Loss (Unaudited) F-2 Consolidated Statement of Cash Flows (Unaudited) F-3 Consolidated Statement of Stockholders' Equity (Unaudited) (Restated) F-4 Notes to Consolidated Financial Statements (Unaudited) F-6 – F-14 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 6 ITEM 4. CONTROLS AND PROCEDURES 6 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 6 ITEM 1A. RISK FACTORS 6 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 7 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 7 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 7 ITEM 5. OTHER INFORMATION 7 ITEM 6. EXHIBITS 8 SIGNATURES 9 3 SINOCUBATE, INC. (A Development Stage Company) Consolidated Financial Statements (Unaudited) PART I — FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS SINOCUBATE, INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) (Amounts expressed in US dollars) September 30, December 31, (Unaudited) (Restated) ASSETS Cash $ $ - Long-term Investments (Notes 3 and 6) - TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS’EQUITY Current $ - $ - Related Party Transactions (Note 5) Capital Stock Preferred stock, $0.001 par value, 5,000,000 shares authorized, no shares issued or outstanding as of September 30, 2011 - - Common stock, $0.001 par value, 100,000,000 shares authorized and outstanding 2,907,075 shares issued as of September 30, 2011, and 995,655 shares issued as of December 31, 2010 $ $ Additional Paid in Capital (100% Investor's equity of Viking Investments Group LLC, (Delaware)) - Additional Paid-In Capital Subscription Receivable - Deficit - ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity - TOTAL LIABILITIES AND STOCKHOLDERS’EQUITY $ $ - The accompanying notes are an integral part of these consolidated financial statements F-1 SINOCUBATE, INC. (A Development Stage Company) Consolidated Statement Of Operations And Comprehensive Loss (Unaudited) (Amounts expressed in US dollars) January 1, 2004 (Date of Inception of the Three months ended, Nine months ended Development Stage) to September 30, September 30, September 30, General and administrative expenses: Amortization $ - $ - $ - $ - $ Bad debt - Corporate promotion - Finance charges - Insurance - Interest on notes payable - Management and consultant fees - Office supplies and services Professional fees Rent (Note 7) - - Wages - - - Loss before other items ) Other items: Loss on disposition of equipment - ) Write-down of intangible assets - ) Write-off of payables - Write-off of notes payable - Gain on settlement of lawsuit - Gain on sale of investment - Other income - Income (loss) from continuing operations ) Operating loss (income) from discontinued operations 0 - - - ) Gain on sales of discontinued operations 0 - - - Net income (loss) $ ) $ ) $ ) $ ) $ ) Basic and diluted income (loss) per Common share – continuing operations (0 ) (0 ) (0 ) (0 ) (1 ) Weighted average number of common share outstanding – basic and diluted Comprehensive income (loss) Net income (loss) $ ) $ ) $ ) $ ) $ ) Foreign currency translation adjustment 0 - Total comprehensive income (loss) $ ) $ ) $ ) ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements F-2 SINOCUBATE, INC. (A Development Stage Company) Consolidated Statement Of Cash Flows (Unaudited) (Amounts expressed in US dollars) January 1, 2004 (Date of Inception of the Nine months ended Development Stage) to September 30, September 30, Cash flows from operating activities: Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Finance charges — — Accrued interest on notes payable — — Amortization — — Accrued expenses and service costs assumed by majority shareholder Acquisition of a wholly-owned subsidary and the liability assumed by majority stockholder — Foreign exchange effect on notes payable — — Issuance of common stock for services — — Stock-based compensation — — Loss on disposition of equipment — — Write-down of intangible assets — — Write-off of payables — — ) Write-off of notes payable — — ) Gain on settlement of lawsuit — — ) Gain on sale of discontinued operations — — ) Gain on sale of investments — — ) Other income — — ) Changes in non-cash working capital items: Accounts payable and accrued liabilities — — Cash used in continuing operations — ) Discontinued operations — — ) Net cash used in operating activities — ) Cash flows from investing activities: Proceeds from sale of subsidiary — — 1 Proceeds from assets disposition — — Purchase of equipment — — ) Net cash used in investing activities — — ) Cash flows from financing activities: Settlement of notes payable — — Proceeds from issuance of common stock — — Net cash provided by financing activities — — Effect of exchange rate changes on cash — — ) Change in cash — ) Cash, beginning of period — — Cash, end of period $ $ — $ Supplemental Cash Flow Information: (see note 8) The accompanying notes are an integral part of these consolidated financial statements F-3 SINOCUBATE, INC. (A Development Stage Company) Consolidated Statement Of Stockholders' Equity (Unaudited) (Amounts expressed in US dollars) Deficit Accumulated Accumulated Additional Other During the Common Shares Treasury Investor's Paid-in Subscriptions Comprehensive Development Number Amount Stock Equity Capital Received Income Deficit Stage Total (Restated) (Restated) (Restated) May 3, 1989 (Inception) through December 31, 1997 $ $ — $ — $ $ — $ — $ ) $ — $ — Net loss — ) — ) Shares issued for cash — Balance at December 31, 1998 — — — ) — Net loss — ) — ) Foreign currency translation adjustment — ) — — ) Share issued for services — Subscription receivable — Share issued for intangible assets — Balance at December 31, 1999 — — ) ) — ) Net loss — ) — ) Foreign currency translation adjustment — Shares issued for cash — Shares issued for settlement of debt 45 — Subscription receivable 6 — — ) — — — Subscription received — — ) — — — Stock option benefit — Balance at December 31, 2000 — — ) — Net loss — Foreign currency translation adjustment — Shares issued for cash 3 — Subscription received — Stock option benefit — Repurchase of common stock for treasury — — — ) — ) Balance at December 31, 2001 — ) — Net loss — ) — ) Foreign currency translation adjustment — ) — — ) Shares issued for cash 45 — Balance at December 31, 2002 $ $ $ — $ ) $ — $ Net loss — ) — ) Foreign currency translation adjustment — Stock option benefit — Cancellation of agreement — ) — — — ) Share issues for cash on exercise of options — Share issues for consulting services — Share issues for intangible assets — Share issued for software — Balance at December 31, 2003 — — ) — Net loss — ) ) Foreign currency translation adjustment — ) — — ) Stock-based compensation — Shares issued for cash on exercise of options 10 — Share issued for debt — Share issued for consulting services 20 — Balance at December 31, 2004 — — ) ) ) Net loss — ) ) Foreign currency translation adjustment — ) — — ) Share issues for consulting services — Balance at December 31, 2005 — — ) ) ) Net loss — ) ) Foreign currency translation adjustment — Share issues for debt — Balance at December 31, 2006 — — ) ) ) Net loss — ) ) Discount on notes payable — Foreign currency translation adjustment — ) — — ) Balance at December 31, 2007 — — ) ) ) Issuance of new shares — Cancellation of shares ) ) — ) — F-4 Services assumed by majority stockholder — Change in par value of common share from $0.01 per share to $0.001 per share — ) — Net income — Foreign currency translation adjustment — ) — — ) Balance at December 31, 2008 (audited) — ) ) — Services assumed by majority stockholder — Stock-based compensation Net Loss — ) ) Balance at December 31, 2009 (audited) — ) ) — Services assumed by majority stockholder — Net Loss — ) ) Balance at December 31, 2010 (audited) — ) ) - Deficit transfer to accumulated deficit account ) - Net Loss - ) ) Services assumed by majority stockholder (Note 7) - Additional Paid in Capital (Acquisition of Viking Investments Group LLC, (Delaware)' s 100% equity and the payment was assumed by majority stockholder) Issuance of 1,912,000 new shares for exchanging common stock of China Wood (note 2) Issuance of 12,569,420 new shares for exchanging common stock of China Wood (note 2) Balance at September 30, 2011 (Unaudited) $ - $ $ $ - - ) The accompanying notes are an integral part of these consolidated financial statements F-5 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) Note 1. Interim Consolidated Financial Statements Basis of presentation and principles of consolidation The consolidated financial statements include the accounts of SinoCubate, Inc. (“the Company” and “SinoCubate”) and its majority-owned subsidiary, Viking Investments Group LLC, incorporated in Delaware (“Viking Delaware ”). Intercompany balances and transactions are eliminated. The foregoing unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles or GAAP for interim consolidated financial information and with the instructions to Form 10-Q as promulgated by the Securities and Exchange Commission or the SEC. Accordingly, these consolidated financial statements do not include all of the disclosures required by generally accepted accounting principles for complete consolidated financial statements. The accompanying unaudited consolidated financial statements and related notes should be read in conjunction with the audited consolidated financial statements and the Form 10-K of the Company for the year ended December 31, 2010. In the opinion of management, the unaudited interim consolidated financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. Note 2. Restatement of financial statements The financial statements for the period ended September 31, 2011 have been restated to reflect the change to the following previously reported items: long term investment, additional paid in capital, subscription received and equity. The accompanying consolidated financial statements for the quarter ended September 31, 2011 have been restated to reflect those corrections. The effects of the Company’s previously issued consolidated financial statement as of September 30, 2011 are summarized as follows: Selected Consolidated Balance Sheet information as of September 30, 2011 Previously Reported Increase (Decrease) Restated $ $ $ Assets Long-term Investment ) Total Assets ) Stockholders’ Equity Additional Paid-in Capital Subscription Received ) Total Stockholders’ Equity ) Total Liabilities and Stockholders’ Equity ) F-6 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) Note 2a The Company has restated its financial statements for the period ended September 31, 2011 to correct an error in the recording of the carrying value of its investment in China Wood, Inc. ("China Wood"). The Company initially recorded its holdings of the China Wood Shares (defined hereinafter) at its fair value of $5,065,838 at the date of the transaction, and the Company relied upon Viking Nevis’s (defined hereinafter) Guaranty and Repurchase Agreement (defined hereinafter) to determine the value of China Wood Shares, in which Viking Nevis, on April 11, 2012, guaranteed that the price per share of the China Wood Shares that it had previously sold to the Company in consideration of the Company issuing Viking Nevis 14,481,420 shares of Company common stock, would not be less than $4.50 per share and agreed to repurchase the China Wood Shares by tendering shares of common stock of the Company owned by Viking Nevis to the Company if the 45-day volume weighted average price (“VWAP”) of the China Wood Shares was equal to or less than US$4.00 per share. Accordingly, the Company valued the China Wood Shares at $4.00/share and an impairment loss of $2,798,586 was recognized in the Company’s previously issued consolidated financial statements for the year ended December 31, 2011. During the three month period ended June 30, 2013, the Company re-visited the accounting treatment for the above transactions, and determined that the exchange of China Wood Shares was a nonmonetary transaction and, therefore, should be accounted under ASC 845, “Nonmonetary Transactions.” The Company further determined that the exchange of shares had no commercial substance due to the fact that the Company’s future cash flows were not expected to significantly change as a result of the exchange of the shares. Therefore, the Company has now recorded the value of the China Wood Shares at their carrying value on the transaction date, and the excess of the fair value of purchase consideration over the assets purchased has been charged to additional paid in capital. On December 31, 2011, the China Wood Shares were fully impaired and charged to the income statements. Note 3. Nature of Business and Going Concern Assumption Since November 2008, the Company has sought to enter into contractual arrangements with entities that allow the Company to either purchase outright the assets and/or business operations of such entities or to enter into business arrangements, such as joint ventures or similar combinations with such entities to manage and operate such entities. The Company is a development stage company as defined by the Financial Accounting Standards Board Accounting Standards Codification, or FASB ASC 915, “Development Stage Entities.” The Company was incorporated under the laws of the State of Florida on May 3, 1989 as Sparta Ventures Corp. and remained inactive until June 27, 1998. The name of the Company was changed to Thermal Ablation Technologies Corporation on October 8, 1998 and then to Poker.com, Inc. on August 10, 1999. On September 15, 2003, the Company changed its name to LegalPlay Entertainment Inc. and on November 8, 2006, the name of the Company was changed to Synthenol Inc. Effective November 3, 2008, the Company merged with and into a wholly-owned subsidiary, SinoCubate, Inc., which remained the surviving entity of the merger. SinoCubate was formed in the State of Nevada on September 11, 2008. The merger resulted in a change of name of the Company from Synthenol Inc. to SinoCubate, Inc. and a change in the state of incorporation of the Company from Florida to Nevada. F-7 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) On December 19, 2009, the Company announced a strategic partnership with Viking Investments Group LLC, incorporated in Delaware (“Viking Delaware”), whereby Viking Delaware , in exchange for a fee, and SinoCubate will work together and assist various business entities in the Peoples Republic of China or the PRC in their endeavors to become publicly listed companies in the United States. In connection with the strategic agreement, the Company was to newly issue 4,750,000 shares of the Company’s common stock to Viking Delaware in exchange for One Hundred Thousand (100,000) shares of common stock of Renhuang Pharmaceutical, Inc. or Renhuang owned by Viking Delaware, and newly issue 15,000,000 shares of the Company’s common stock to Viking Delaware in exchange for entry into the strategic partnership agreement. In connection with the foregoing transactions, Philip Wan and Yung Kong Chin were appointed directors and officers of the Company and were each granted warrants to purchase 50,000 shares of common stock of the Company at an exercise price of $0.26 per share exercisable in whole or in part at any time during the 3 years after issuance. Effective, March 26, 2010, the parties elected to terminate the strategic partnership agreement and the directors and officers appointed thereby, Messrs. Wan and Chin, resigned as directors and officers of the Company and agreed not to exercise their warrants to purchase the Company’s shares. The Company has subsequently cancelled the warrants. No shares were issued to Viking Delaware and neither the Company nor Viking Delaware has monetary or other demand on the other related to the cancellation. On June 29, 2011, and on August 29, 2011, Viking Investments Group LLC, a company controlled and managed by the Company’s Chairman, Chief Executive Officer and President, Tom Simeo, incorporated under the laws of The Federation of St. Kitts and Nevis, (“Viking Nevis”) sold 100,000 and 466,813 shares respectively of China Wood, Inc., publicly listed in the United States with the ticker “CNWD”, (the “China Wood Shares”) owned by Viking Nevis, in exchange for 1,912,000 and 12,569,420 newly issued restricted shares of SinoCubate respectively (the SinoCubate Shares”). On August 29, 2011, the Company acquired from Tom Simeo, the Company’s Chairman, Chief Executive Officer and President, Viking Investments Group LLC, incorporated in Delaware (“Viking Delaware ”) for a nominal value of One Hundred Dollars ($100). At the time of the acquisition, except for a lease obligation related to the Company’s office, located at Kerry Centre, 1515 West Nanjing Road, Suite 1002, Shanghai, P.R. China, 200040, Viking Delaware had no assets and no liabilities. By August 29, 2011, Viking Nevis completed the purchase of the China Wood Shares by having delivered a total of 566,813 shares of common stock in China Wood, Inc. to the Company. The China Wood Shares were registered in a Form S-1 Registration Statement declared effective by the SEC on April 7, 2011. The China Wood Shares are subject to a “Leak-Out Provision” whereby only a certain amount of shares can be sold per month up and until the first anniversary of the effective day of the aforementioned registration statement, April 7, 2012 On December 31, 2011, the China Wood Shares were fully impaired and charged to the income statements.   The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Note 4. Summary of Significant Accounting Policies a) Basis of Presentation The consolidated financial statements of the Company have been prepared in accordance with US GAAP and are expressed in U.S. dollars. The Company’s fiscal year-end is December 31. b) Use of Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make certain estimates and assumptions that affect the reported amounts and timing of revenues and expenses, the reported amounts and classification of assets and liabilities, and disclosure of contingent assets and liabilities. The Company’s actual results could vary materially from management’s estimates and assumptions. Significant areas requiring the use of management estimates relate to the determination expected tax rates for future income tax recoveries and the warrants. c) Fair Values Of Financial Instruments The fair value hierarchy establishes three levels to classify inputs to the valuation techniques used to measure fair value. Level 1 inputs are quoted market prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are inputs other than quoted market prices included in Level 1 that are observable for the asset or liability, either directly, such as prices, or indirectly (derived from prices). Level 3 inputs are unobservable (supported by little or no market activity), such as non-corroborative indicative prices for a particular instrument provided by a third party. The fair value of long term investment is measured on quoted market prices using Level 1 inputs. The Company provides disclosures regarding financial instruments as prescribed by generally accepted accounting principles. These disclosures do not purport to represent the aggregate net fair value of the Company. Further, the fair value estimates are based on various assumptions, methodologies and subjective considerations which vary widely among different financial institutions and which are subject to change. F-8 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) d) Cash The balance sheet carrying amount includes cash held on hands approximate the estimated fair values of such assets. e) Financial Instruments Fair values for long term investments are based on quoted market prices, if available. If quoted market prices are not available, fair values are based on quoted market prices of comparable instruments. The Company’s financial instrument recognized in the balance sheet consists of Cash and long term investments. The Company’s investments in publicly traded securities exposes the Company to market risk since the equity investments are subject to price fluctuations in the open market. f) Loss Per Share We compute net loss per share of common stock using the two-class method. Basic net loss per share is computed by dividing the net loss by the weighted-average number of common shares outstanding during the period. Diluted net loss per share is computed by dividing the net loss by the weighted-average number of common shares and, adjusted by any effects of warrants and options outstanding, if dilutive, that may add to the number of common shares during the period g) Other Comprehensive Income FASB ASC 220 “Comprehensive Income,” establishes standards for the reporting and display of comprehensive income and its components in the consolidated financial statements. For the nine months ended September, 2011 and 2010, comprehensive loss was ($47,700) and $(12,000), respectively. h) Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”). Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Company provides a valuation allowance for deferred tax assets for which it does not consider realization of such assets likely. The Company did not incur any material impact to its financial condition or results of operations due to the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The Company is subject to U.S federal jurisdiction income tax examinations for the tax years 2006 through 2011. In addition, the Company is subject to state and local income tax examinations for the tax years 2006 through 2011. i) Stock-Based Compensation The Company may issue stock options to employees and stock options or warrants to non-employees in non-capital raising transactions for services and for financing costs. The Company has adopted ASC Topic 718 (formerly SFAS 123R), “Accounting for Stock-Based Compensation”, which establishes a fair value method of accounting for stock-based compensation plans. In accordance with guidance now incorporated in ASC Topic 718, the cost of stock options and warrants issued to employees and non-employees is measured on the grant date based on the fair value. The fair value is determined using the Black-Scholes option pricing model. The resulting amount is charged to expense on the straight-line basis over the period in which the Company expects to receive the benefit, which is generally the vesting period. F-9 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) The fair value of stock warrants was determined at the date of grant using the Black-Scholes option pricing model. The Black-Scholes option model requires management to make various estimates and assumptions, including expected term, expected volatility, risk-free rate, and dividend yield. The expected term represents the period of time that stock-based compensation awards granted are expected to be outstanding and is estimated based on considerations including the vesting period, contractual term and anticipated employee exercise patterns. Expected volatility is based on the historical volatility of the Company’s stock. The risk-free rate is based on the U.S. Treasury yield curve in relation to the contractual life of stock-based compensation instrument. The dividend yield assumption is based on historical patterns and future expectations for the Company dividends. Assumption used to estimate the fair value of stock warrants on the granted date is as follows: Issuance Date Expected volatility Risk-free rate Expected term (years) Dividend yield December 16, 2009 % % 3 % The stock warrants granted during 2009 were exercisable immediately, the fair value on the grant date using the Black-Scholes option pricing model was $24,020, and have been recorded as compensation costs. The Company did not issue any stock options or warrants during 2010 and in 2011, the Company cancelled all warrants issued in 2009. j) Long-term investment and Securities owned The Company owns of 566,813 shares of common stock in China Wood, Inc. China Wood Shares were registered in a Form S-1 Registration Statement declared effective by the SEC on April 7, 2011. The China Wood Shares are subject to a “Leak-Out Provision” whereby only a certain amount of shares can be sold per month up and until the first anniversary of the effective day of the aforementioned registration statement, April 7, 2012. Therefore, the Company has chosen to classify its holdings in these securities as long-term investments. On December 31, 2011, the China Wood Shares were fully impaired and charged to the income statements. k) Recent Accounting Pronouncements In June 2009, the FASB issued Topic 105, which became the source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of this Topic, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other non-SEC accounting literature not included in the Codification will become non-authoritative. This Topic identifies the sources of accounting principles and the framework for selecting the principles used in preparing the consolidated financial statements of nongovernmental entities that are presented in conformity with GAAP and arranged these sources of GAAP in a hierarchy for users to apply accordingly. This Topic is effective for consolidated financial statements issued for interim and annual periods ending after September 15, 2009. The adoption of this topic did not have a material impact on the Company’s disclosure of the consolidated financial statements. In January 2010, the FASB issued an amendment to ASC 820, Fair Value Measurements and Disclosure, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard, for which the Company is currently assessing the impact, is effective for interim and annual reporting periods beginning after December 15, 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after December 15, 2010. The adoption of this standard is not expected to have a significant impact on the Company’s consolidated financial statements. F-10 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) In February 2010, the FASB issued ASU No. 2010-09 “Subsequent Events (ASC Topic 855) “Amendments to Certain Recognition and Disclosure Requirements” (“ASU No. 2010-09”). ASU No. 2010-09 requires an entity that is an SEC filer to evaluate subsequent events through the date that the consolidated financial statements are issued and removes the requirement for an SEC filer to disclose a date, in both issued and revised consolidated financial statements, through which the filer had evaluated subsequent events. The adoption of this standard did not have an impact on the Company’s consolidated financial statements. In September 2009, FASB amended ASC 605, as summarized in ASU 2009-13, Revenue Recognition: Multiple-Deliverable Revenue Arrangements. As summarized in ASU 2009-13, ASC Topic 605 has been amended: (1) to provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and the consideration allocated; (2) to require an entity to allocate revenue in an arrangement using estimated selling prices of deliverables if a vendor does not have VSOE or third-party evidence of selling price; and (3) to eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. The accounting changes in ASU 2009-13 are both effective for fiscal years beginning on or after June 15, 2010, with early adoption permitted. Adoption may either be on a prospective basis or by retrospective application. The Company is currently evaluating the potential impact that the adoption of this statement will have on its financial position and results from operations and will adopt the provision of this statement in fiscal 2011. In February 2010, the FASB Accounting Standards Update 2010-10 (ASU 2010-10), “Consolidation (Topic 810): Amendments for Certain Investment Funds.” The amendments in this Update are effective as of the beginning of a reporting entity’s first annual period that begins after November 15, 2009 and for interim periods within that first reporting period. Early application is not permitted. The Company’s adoption of provisions of ASU 2010-10 did not have a material effect on the financial position, results of operations or cash flows. In April 2010, the FASB issued ASU 2010-17, Revenue Recognition - Milestone Method (Topic 605): Milestone Method of Revenue Recognition. This ASU codifies the consensus reached in EITF Issue No. 08-9, “Milestone Method of Revenue Recognition.” The amendments to the Codification provide guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions. Consideration that is contingent on achievement of a milestone in its entirety may be recognized as revenue in the period in which the milestone is achieved only if the milestone is judged to meet certain criteria to be considered substantive. Milestones should be considered substantive in their entirety and may not be bifurcated. An arrangement may contain both substantive and non-substantive milestones, and each milestone should be evaluated individually to determine if it is substantive. ASU 2010-17 is effective on a prospective basis for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010. Early adoption is permitted. If a vendor elects early adoption and the period of adoption is not the beginning of the entity’s fiscal year, the entity should apply 2010-17 retrospectively from the beginning of the year of adoption. Vendors may also elect to adopt the amendments in this ASU retrospectively for all prior periods. The Company does not expect the provisions of ASU 2010-17 to have a material effect on the financial position, results of operations or cash flows of the Company. In April 2010, the FASB issued ASU 2010-18, Receivables (Topic 310): Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset, codifies the consensus reached in EITF Issue No. 09-I, “Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset.” The amendments to the Codification provide that modifications of loans that are accounted for within a pool under Subtopic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. ASU 2010-18 does not affect the accounting for loans under the scope of Subtopic 310-30 that are not accounted for within pools. Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40. ASU 2010-18 is effective prospectively for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. Early application is permitted. Upon initial adoption of ASU 2010-18, an entity may make a one-time election to terminate accounting for loans as a pool under Subtopic 310-30. This election may be applied on a pool-by-pool basis and does not preclude an entity from applying pool accounting to subsequent acquisitions of loans with credit deterioration. The Company does not expect the provisions of ASU 2010-18 to have a material effect on the financial position, results of operations or cash flows of the Company. F-11 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) Note 5. Related Party Transactions On April 3, 2009, the Company entered into an agreement with Viking Delaware , providing that effective August 15, 2008, Viking Delaware will pay for any services performed on behalf of the Company by third parties until such time that Viking Delaware is no longer the majority shareholder of the Company. On August 2, 2011, effective as of April 1, 2011, Viking Delaware will advance and pay all third party costs for SinoCubate as needed, but SinoCubate has an obligation to reimburse Viking Delaware at a later stage upon demand from Viking Delaware . Viking Delaware ’s rights and obligations is as of August 29, 2011 transferred to Viking Nevis. For the nine months ended September 30, 2011, Viking Delaware assumed the rental, professional service fee, and the other office expenses in the aggregate amount of $47,700 on its own. For the nine months ended September 30, 2010, Viking Nevis disbursed professional and other service fee in the aggregate amount of $12,000 to be repaid by the Company to Viking Nevis on demand. On December 19, 2009, the Company announced a strategic partnership with Viking Delaware , whereby Viking Delaware , in exchange for a fee, and SinoCubate will work together and assist various business entities in the Peoples Republic of China or the PRC in their endeavors to become publicly listed companies in the United States. In connection with the strategic agreement, the Company was to newly issue 4,750,000 shares of the Company’s common stock to Viking Delaware in exchange for One Hundred Thousand (100,000) shares of common stock of Renhuang Pharmaceutical, Inc. or Renhuang owned by Viking Delaware , and newly issue 15,000,000 shares of the Company’s common stock to Viking Delaware in exchange for entry into the strategic partnership agreement. In connection with the foregoing transactions, Philip Wan and Yung Kong Chin were appointed directors and officers of the Company and were each granted warrants to purchase 50,000 shares of common stock of the Company at an exercise price of $0.26 per share exercisable in whole or in part at any time during the 3 years after issuance. Effective, March 26, 2010, the parties elected to terminate the strategic partnership agreement and the directors and officers appointed thereby, Messrs. Wan and Chin, resigned as directors and officers of the Company and agreed not to exercise their warrants to purchase the Company’s shares. The Company has subsequently cancelled the warrants. No shares were issued to Viking Delaware and neither the Company nor Viking Delaware has monetary or other demand on the other related to the cancellation. On June 29, 2011, and on August 29, 2011, Viking Investments Group LLC, a company controlled and managed by the Company’s Chairman, Chief Executive Officer and President, Tom Simeo, incorporated under the laws of The Federation of St. Kitts and Nevis, (“Viking Nevis”) sold 100,000 and 466,813 shares respectively of China Wood, Inc., publicly listed in the United States with the ticker “CNWD”, (the “China Wood Shares”) owned by Viking Nevis, in exchange for 1,912,000 and 12,569,420 newly issued restricted shares of SinoCubate respectively (the SinoCubate Shares”). On August 29, 2011, the Company acquired from Tom Simeo, the Company’s Chairman, Chief Executive Officer and President, Viking Investments Group LLC, incorporated in Delaware (“Viking Delaware ”) for a nominal value of One Hundred Dollars ($100). At the time of the acquisition, except for a lease obligation related to the Company’s office, located at Kerry Centre, 1515 West Nanjing Road, Suite 1002, Shanghai, P.R. China, 200040, Viking Delaware had no assets and no liabilities. By August 29, 2011, Viking Nevis completed the purchase of the China Wood Shares by having delivered a total of 566,813 shares of common stock in China Wood, Inc. to the Company. The China Wood Shares were registered in a Form S-1 Registration Statement declared effective by the SEC on April 7, 2011. The China Wood Shares are subject to a “Leak-Out Provision” whereby only a certain amount of shares can be sold per month up and until the first anniversary of the effective day of the aforementioned registration statement, April 7, 2012. On December 31, 2011, the China Wood Shares were fully impaired and charged to the income statements. Note 6. Long-term investment September 30, December (Unaudited) 31, 2010 (Audited) (Restated) China Wood Inc. - Under the Company’s name — — $ — - Under Viking Investments Group LLC ( Delaware )’s name $ $ — — F-12 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) On June 29, 2011, and on August 29, 2011, Viking Investments, LLC, a company controlled and managed by the Company’s Chairman, Chief Executive Officer and President, Tom Simeo, incorporated under the laws of The Federation of St. Kitts and Nevis, (“Viking Nevis”) sold 100,000 and 466,813 shares respectively of China Wood, Inc., publicly listed in the United States with the ticker “CNWD”, (the “China Wood Shares”) owned by Viking Nevis, in exchange for 1,912,000 and 12,569,420 newly issued restricted shares of SinoCubate respectively (the “SinoCubate Shares”). As stated in Note 2, the Company, in valuing the China Wood Shares, had initially relied upon Viking Nevis’s Guaranty and Repurchase Agreement, to value the China Wood Shares at $4.00/share in its financial statements for the period ended September 31, 2011. During the three month period ended June 30, 2013, the Company re-visited the accounting treatment for the above transactions, and determined that the exchange of China Wood Shares was a nonmonetary transaction and, therefore, should be accounted under ASC 845, “Nonmonetary Transactions.” The Company further determined that the exchange of shares had no commercial substance due to the fact that the Company’s future cash flows were not expected to significantly change as a result of the exchange of the shares. Therefore, the Company has now recorded the value of the China Wood Shares at their carrying value on the transaction date, and the excess of the fair value of purchase consideration over the assets purchased has been charged to additional paid in capital. On December 31, 2011, the China Wood Shares were fully impaired and charged to the income statements. Note 7. Expenses and Commitment Expenses included the rental, professional service fee and other office expenses for the nine months ended September 30, 2011 and September 30, 2010 was $47,700 and $12,000, respectively, were all assumed by the major stockholders. The Company via Viking Investment Group LLC (“Viking Delaware ”) engaged a lease agreement with Shanghai New Ci Hou Real Estate Co. Ltd., from April 9, 2011 to April 8, 2013. The monthly rental fee is Chinese Renminbi ￥46,368 (US$7,273). Total rental fee in the nine months ended September 30, 2011 was US $41,700. The total commitment for the lasting lease period is US$132,862. Note 8. Supplemental Cash Flow Information January 1, 2004 (Date of Inception of the Nine months ended September 30, Development stage) to September 30, (Restated) Cash paid for: Interest $ — $ — $ — Income taxes (recovery) $ — $ — $ ) Common shares issued to settle notes payable $ — $ — $ Expenses assumed by principal stockholders $ $ $ Acquisition of a wholly owned subsidiary on non-cash basis $ ) $ - Liability assumed by majority shareholder to acquire a wholly owned subsidiary $ $ - Increase in paid in capital resulted from acquiring 100,000 common shares of China Wood by issuance of 1,912,000 common shares of the Company $ $ - Excess of fair value of purchase consideration over assets purchased $ ) Increase in share capital resulted from acquiring 100,000 common shares of China Wood by issuance of 1,912,000 common shares of the Company $ $ - Increase in subscription receivable resulted from acquiring 466,813 common shares of China Wood by issuance of 12,569,420 common shares of the Company $ $ - Excess of fair value of purchase consideration over assets purchased $ ) F-13 SINOCUBATE, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Amounts expressed in US Dollars) (Unaudited) Note 9. Discontinued Operations On April 1, 2008, the Company entered into an agreement with an unrelated third party, Ryerson Corporation A.V.V. or Ryerson, to sell all the issued and outstanding shares of its wholly-owned subsidiaries, 564td. or 564448 and Casino Marketing S.A. or CMSA for consideration of $1. All inter-company debts between CMSA, 564448 and the Company were cancelled. As part of the agreement, Ryerson also assumed all of the liabilities of CMSA and 564448. As such, the Company recognized a gain on the disposition of the subsidiaries. Proceeds $ 1 Liabilities assumed by purchaser of Casino Marketing S.A. as of April 1, 2008 Liabilities assumed by purchaser of 564td. as of April 1, 2008 Gain on sale of discontinued operations $ Note 10 .Termination of agreement Effective, March 26, 2010, the parties elected to terminate the strategic partnership agreement and the directors and officers appointed thereby, Messrs. Wan and Chin, resigned as directors and officers of the Company and agreed not to exercise their warrants to purchase the Company’s shares. The Company has subsequently cancelled the warrants. No shares were issued to Viking Delaware and neither the Company nor Viking Delaware has monetary or other demand on the other related to the cancellation. F-14 SINOCUBATE, INC. (A Development Stage Company) ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In preparing the management’s discussion and analysis, the registrant presumes that you have read or have access to the discussion and analysis for the preceding fiscal year. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document includes “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 or the Reform Act. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earning, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions of performance; and statements of belief; and any statements of assumptions underlying any of the foregoing. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: our ability to raise capital and the terms thereof; ability to gain an adequate player base to generate the expected revenue; competition with established gaming websites; adverse changes in government regulations or polices; and other factors referenced in this Form 10-Q. The use in this Form 10-Q of such words as “believes”, “plans”, “anticipates”, “expects”, “intends”, and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. These forward-looking statements present the Company’s estimates and assumptions only as of the date of this Report. Except for the Company’s ongoing obligation to disclose material information as required by the federal securities laws, the Company does not intend, and undertakes no obligation, to update any forward-looking statements. Although the Company believes that the expectations reflected in any of the forward-looking statements are reasonable, actual results could differ materially from those projected or assumed or any of the Company’s forward-looking statements. The Company’s future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. PLAN OF OPERATIONS Overview The Company’s current business plan is to provide incubate resources and services to support the successful development of late stage, non-publicly-listed P.R. China based companies with the ultimate goals and endeavors to become publicly listed in the United States and elsewhere. This incubate service include financing, professional advisory services, board member services, CFO services, corporate governance and general corporate management to entrepreneurs and their advisers in consideration for a fee, comprised of either cash or equity, or a combination of both (hereinafter referred to as a “Transaction” or plural “Transactions”). It is believed that successful completion of a business incubation program increases the likelihood that a company will stay in business for the long term. SinoCubate is neither an underwriter as the term is defined in Section 2(a)(11) of the Securities Act of 1933. SinoCubate is not an investment company pursuant to the Investment Company Act of 1940. SinoCubate is not an investment adviser pursuant to the Investment Advisers Act of 1940. SinoCubate is not registered with FINRA or SIPC. This is a new direction for SinoCubate. Previously, SinoCubate’s business plan had been focused on investigating and then, if deemed economically feasible, entering into contractual arrangements with entities that would have enabled SinoCubate to either purchase outright the assets and and/or business operations of such entities or to enter into business arrangements, such as joint ventures or similar other combinations with those entities. SinoCubate does not expect to see immediate economic results from its development and, ultimately, there can be no guarantee that the business model will develop to become successful and/or profitable. 4 lSINOCUBATE, INC. (A Development Stage Company) RESULTS OF CONTINUING OPERATIONS The following discussion of the consolidated financial condition and results of operation of the Company should be read in conjunction with the consolidated financial statements and the related Notes included elsewhere in this Report. Nine months ended September 30, 2011 compared to the nine months ended September 30, 2010 Liquidity and Capital Resources At September 30, 2011 the Company had no holding or working capital. At September 30, 2011, the Company had a holding of 566,813 shares of China Wood, with the open market bid price at September 30, 2011 US$9.50 per share representing in aggregate approximately US$5,385,000. The Company believes it has resources to meet its obligations for the next twelve months Revenue The Company had no net sales at September 30, 2011 or September 30, 2010. Expenses The operating expenses were $47,700 in the Nine months period ended September 30, 2011, compared with the corresponding period in 2010. The increase was mainly due to office rental fee. Net Loss The Company incurred a net loss of $47,700 at September 30, 2011 compared with net loss of $12,000 at September 30, 2010. The increase in net loss was mainly due to rental fee compared to the same period of 2010. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The Company has adopted various accounting policies that govern the application of accounting principles generally accepted in the United States of America in the preparation of the Company’s consolidated financial statements which requires it to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Although these estimates are based on management’s knowledge of current events and actions the Company may undertake in the future, the final results may ultimately differ from actual results. Certain accounting policies involve significant judgments and assumptions, which have a material impact on the Company’s financial condition and results. Management believes its critical accounting policies reflect its most significant estimates and assumptions used in the presentation of the Company’s consolidated financial statements. The Company’s critical accounting policies include debt management and accounting for stock-based compensation. The Company does not have off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” 5 SINOCUBATE, INC. (A Development Stage Company) ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934, the Company is not required to provide the information under this item. ITEM 4. CONTROLS AND PROCEDURES Disclosure Controls and Procedures The Company does not currently maintain controls and procedures that are designed to ensure that information required to be disclosed by the Company in the reports it files or submits under the Exchange Act are recorded, processed, summarized, and reported within the time periods specified by the Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to provide reasonable assurance that information required to be disclosed by the Company in the reports it files or submits under the Exchange Act is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Under the supervision and with the participation of management, including the Company’s Chief Executive Officer, the effectiveness of the Company’s disclosure controls and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) as of September 30, 2011 have been evaluated, and, based upon this evaluation, the Company’s Chief Executive Officer has concluded that these controls and procedures are effective in providing reasonable assurance of compliance. Changes in Internal Control over Financial Reporting Management and directors will continue to monitor and evaluate the effectiveness of the Company's internal controls and procedures and the Company's internal controls over financial reporting on an ongoing basis and are committed to taking further action and implementing additional enhancements or improvements, as necessary and as funds allow. PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS As a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934, the Company is not required to provide the information under this item. 6 SINOCUBATE, INC. (A Development Stage Company) ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. On June 29, 2011, and on August 29, 2011, Viking Investments, LLC, a company controlled and managed by the Company’s Chairman, Chief Executive Officer and President, Tom Simeo, incorporated under the laws of The Federation of St. Kitts and Nevis, (“Viking Nevis”) sold 100,000 and 466,813 shares respectively of China Wood, Inc., publicly listed in the United States with the ticker “CNWD”, (the “China Wood Shares”) owned by Viking Nevis, in exchange for 1,912,000 and 12,569,420 newly issued restricted shares of SinoCubate respectively (the SinoCubate Shares”). On December 31, 2011, the China Wood Shares were fully impaired and charged to the income statements. By August 29, 2011, Viking Nevis completed the purchase of the China Wood Shares by having delivered a total of 566,813 shares of common stock in China Wood, Inc. to the Company. The China Wood Shares were registered in a Form S-1 Registration Statement declared effective by the SEC on April 7, 2011. The China Wood Shares are subject to a “Leak-Out Provision” whereby only a certain amount of shares can be sold per month up and until the first anniversary of the effective day of the aforementioned registration statement, (April 7, 2012). In determining the fair value of the shares, the Company and Viking Nevis, agreed to use, where applicable, the closing bid price for the most recent trading days prior to the closing day of the transactions. The terms of the transactions are attached as exhibits to this filing. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. 7 SINOCUBATE, INC. (A Development Stage Company) ITEM 6. EXHIBITS Exhibit Number Description Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer Certificate of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 Certificate of Chief Financial Officer pursuant to 18 U.S.C. Section 1350 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 8 SINOCUBATE, INC. (A Development Stage Company) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VIKING INVESTMENTS GROUP, INC. f/k/a SINOCUBATE, INC. (Registrant) Date: September 24, 2013 By: /s/ Tom Simeo Tom Simeo Chief Executive Officer and Director 9
